Case 3:20-cv-01372-TAD-KLH Document 15 Filed 11/13/20 Page 1 of 3 PageID #: 148



                     U N IT ED ST AT ES D I ST RI CT COU RT
              F O R T HE WES T ERN D I ST RI CT O F L O U I SI AN A
                              MO N RO E D I VI SIO N

  AARON LARRY BOWMAN.                          NO. 3:20-01372
                             Plaintiff
                       v.                      JUDGE DOUGHTY
  OUACHITA    PARISH           SHERIFF’S
  OFFICE, ET AL                                MAG. JUDGE HAYES
                            Defendants


                 SECOND MOTION FOR EXTENSION OF TIME
                    TO FILE RESPONSIVE PLEADINGS

       NOW COME the Monroe Police Department and the city of Monroe, Louisiana

 (“City Defendants”) who respectfully request an extension of time to file responsive

 pleadings in this matter for the following reasons:

    1. This tort and civil rights action was filed in Louisiana state court on September

 21, 2020 and served on the City Defendants on September 28, 2020.

    2. This matter was removed to federal court on October 22, 2020.

    3. The City Defendants previously obtained an extension of time to file responsive

 pleadings until November 13, 2020, largely based on an informal agreement reached

 in state court prior to removal.

    4. The City Defendants have not yet filed responsive pleadings in this case. Co-

 Defendants, the Louisiana Department of Public Safety and the Board of Supervisors

 for the University of Louisiana System, have filed Rule 12(b) motions. Plaintiff has

 informed the City Defendants that he intends to file an amended complaint following
Case 3:20-cv-01372-TAD-KLH Document 15 Filed 11/13/20 Page 2 of 3 PageID #: 149




 the Rule 12(b) motions, see Fed. R. Civ. Proc. 15, and the City Defendants have

 expressed no opposition to said amendment.

    5. Plaintiff anticipates filing the amended complaint shortly. Because the

 amendment may alter the issues and analysis in this case and may moot any motions

 or pleadings filed by the City Defendants on November 13, 2020, the City Defendants

 request an extension of time to file responsive pleadings until 14 days after Plaintiff’s

 amended complaint is filed into the record. See Fed. R. Civ. Proc. 15(a)(3).

    6. Plaintiff has confirmed, through counsel, that he has no objection to the

 requested extension.

       WHEREFORE, the premises considered, the Monroe Police Department and

 the city of Monroe, Louisiana request an extension of to file responsive pleadings until

 fourteen days after Plaintiff’s amended complaint is filed into the record.

                                                City of Monroe
                                                Legal Department – Civil Division
                                                P.O. Box 123 (71210)
                                                400 Lea Joyner Memorial Expressway
                                                Monroe, Louisiana 71201
                                                Tel: (318) 329-2240
                                                Fax: (318) 329-3427
                                                brandon.creekbaum@ci.monroe.la.us

                                                BY: /s/ Brandon W. Creekbaum
                                                      Brandon W. Creekbaum
                                                      Louisiana Bar Roll No. 33791
                                                Attorney for the City Defendants
Case 3:20-cv-01372-TAD-KLH Document 15 Filed 11/13/20 Page 3 of 3 PageID #: 150




                            CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically

 with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent

 to all counsel of record by operation of the court’s electronic filing system.


                                       BY:   /s/ Brandon W. Creekbaum
                                                    Brandon W. Creekbaum
